DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the bottom collar" in the 4th to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 appears to claim subject matter already recited in claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagley et al. 4,566,544.
In regard to claim 1, Bagley et al. discloses (fig. 3) an apparatus for joining two downhole cylindrical bodies comprising:
a first cylindrical portion 15 with a first diameter about a common axis having a first end with a face;
a second cylindrical portion (portion of 15 where o-rings 16 are located) adjacent to, coaxial with, and integral with the first cylindrical portion about the common axis, having a second diameter (diameter portion overlapped by 50) larger than the first diameter, and a second end with a face;
a shoulder (portion of 15 where 68 is located) located on the second cylindrical portion, having a third diameter larger than the second diameter, located proximate to the first cylindrical portion, wherein a third face is formed adjacent to the first portion;
a plurality of holes (holes that accept bolts in 60) located radially about the first cylindrical portion, with a predetermined angular distance between each hole, and being located proximate to the flange on the second cylindrical portion; and
a thru bore extending from the face of the first cylindrical portion to the face of the second cylindrical portion.
In regard to claim 2, further comprising one or more o-ring grooves 61 on the first cylindrical portion.
In regard to claim 3, further comprising one or more o-ring grooves 16 on the second cylindrical portion.

In regard to claim 5, wherein the thru bore provides a location for electrical wiring 70.
In regard to claim 6, wherein the third face is a flat face (top end of 15).
In regard to claim 7, wherein the first cylindrical body 5 being joined is a perforating gun.
In regard to claim 8, wherein the second cylindrical body being joined is a perforating gun (the claims are only positively drawn to the apparatus 15 for joining two cylindrical bodies and not the apparatus in combination with the two cylindrical bodies.  The second cylindrical portion has threads and is capable of connecting to a cylindrical body, such as element 50).
Claim(s) 9-10, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slaughter, Jr. et al. 2014/0050522.
In regard to claim 9, Slaughter, Jr. et al. discloses a system for joining two downhole cylindrical bodies comprising:
an orienting mandrel (see fig. 2) 48 further comprising:
a first cylindrical portion 40 with a first diameter about a common axis having a first end with a face;
a second cylindrical portion 20 adjacent to, coaxial with and integral with the first
cylindrical portion about the common axis, having a second diameter larger than the first diameter, and a second end with a face;
a shoulder 48 located on the second cylindrical portion, having a third diameter larger than the second diameter, located proximate to the first cylindrical portion, wherein a third face is formed adjacent to the first portion;

a thru bore extending from the face of the first cylindrical portion to the face of the second cylindrical portion;
a top sub 18 with a first bore, slideably engaged with the first cylindrical portion of the orienting mandrel, and coupled to the cylindrical collar, the top sub having a first face with a plurality of slots 34;
a bottom sub with a first bore adapted to slidealby engage with the second cylindrical portion of the orienting mandrel (see paragraph 20 where element 42 can include an exteriorly threaded portion for accepting an adjacent drill string component);
a cylindrical collar 22 slideably engaged with the bottom collar, coupled to the top sub (at 30), with an internal shoulder 64 engaged to the mandrel shoulder 48 (see fig. 3);
a plurality of roll pins 21 inserted into the plurality of radial holes on the orienting mandrel and engaged with the plurality of slots.
In regard to claim 10, further comprising one or more o-ring grooves 72 on the first cylindrical portion.
In regard to claim 12, wherein the plurality of holes 21 are adapted to accept a plurality of roll pins 21.
In regard to claim 18, wherein the cylindrical collar captures the orienting mandrel 
against the shoulder with the cylindrical collar connected to the top sub (see fig. 3).
Allowable Subject Matter
Claims 11 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tassaroli, Dupal, Prill, Wells, Benker, Mulhern, Ursi and Roberts disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679